Pfeifek, J.,
dissenting. When the Constitution of the United States was ratified, slavery was legal and women could not vote. At various times in our country’s past, states tortured' prisoners and performed barbaric executions, including flogging, castration, drowning, pressing, and sawing-in-half. Rutledge, The Definitive Inhumanity of Capital Punishment (1998), 20 Whittier L.Rev. 283, 286-287. Over the years, our society evolved. Slaves were emancipated and women enfranchised. Thirteenth and Nineteenth Amendments to the United States Constitution. States can no longer legally torture prisoners or perform barbaric executions. Eighth Amendment to the United States Constitution. See Wilkerson v. Utah (1878), 99 U.S. 130, 136, 25 L.Ed. 345, 348; Whitley v. Albers (1986), 475 U.S. 312, 319, 106 S.Ct. 1078, 1084, 89 L.Ed.2d 251, 260-261; Furman v. Georgia (1972), 408 U.S. 238, 295-297, 92 S.Ct. 2726, 2755-2756, 33 L.Ed.2d 346, 382 (Brennan, J., concurring).
The Supreme Court of the United States has stated that “[t]he basic concept underlying the [the Cruel and Unusual Punishments Clause of the] Eighth Amendment is nothing less than the dignity of man. While the State has the power to punish, the Amendment stands to assure that this power be exercised within the limits of civilized standards.” Trop v. Dulles (1958), 356 U.S. 86, 100, 78 S.Ct. 590, 597-598, 2 L.Ed.2d 630, 642. Therefore, the Eighth Amendment “must draw its meaning from the evolving standards of decency that mark the progress of a maturing society.” Id. at 101, 78 S.Ct. at 598, 2 L.Ed.2d at 642.
The Eighth Amendment prohibits torture and barbaric executions because they do not comport with human dignity. Furman, 408 U.S. at 270, 92 S.Ct. at 2742, 33 L.Ed.2d at 367 (Brennan, J., concurring) (“[T]he Cruel and Unusual Punishments Clause prohibits the infliction of uncivilized and inhuman punishments. The State, even as it punishes, must treat its members with respect for their intrinsic worth as human beings. A punishment is ‘cruel and unusual,’ therefore, if it does not comport with human dignity.”). See, also, id., 408 U.S. at 345, 92 S.Ct. at 2780, 33 L.Ed.2d at 410 (Marshall, J., concurring) (“[T]he Eighth Amendment is our insulation from our baser selves.”).
The Ohio Constitution has its own prohibition against cruel and unusual punishments. Section 9, Article I of the Ohio Constitution. The Ohio Constitution is a document of independent force and Section 9, Article I is and has always been a protection of the people that is independent of the protection provided by the Cruel and Unusual Punishments Clause of the Eighth Amendment. Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph one of the syllabus. Our Cruel and Unusual Punishments Clause must provide at least as much protection as the Eighth Amendment. Id. I believe it should provide more.
When the Supreme Court of the United States sets constitutional standards, it does so for the entire country and therefore considers the ethos of the entire *11country. Our Constitution is not the product of the deeply conservative South or of the liberal Northeast. The Ohio Constitution is the product of Ohio, an-enlightened, progressive state. When Ohioans consider the countries that still practice slavery, we call them uncivilized; when Ohioans consider the countries that do not permit women to vote, we call them repressive; when Ohioans consider the countries that commit state-sponsored torture, we call them barbaric.
This court has a chance to take a step toward being a more civilized and humane society. This court could declare that in the interests of protecting human dignity, Section 9, Article I of the Ohio Constitution prohibits the execution of a convict with a severe mental illness. I believe that the “evolving standards of decency that mark the progress of’ Ohio call for such a judicial declaration.
Jay D. Scott is in no other way a sympathetic man. He is a twice-convicted murderer who does not appear to express remorse for his crimes. But I cannot get past one simple irrefutable fact: he has chronic, undifferentiated schizophrenia, a severe mental illness. Mental illness is a medical disease. Every year we learn more about it and the way it manifests itself in the mind of the sufferer. At this time, we do not and cannot know what is going on in the mind of a person with mental illness. As a society, we have always treated those with mental illness differently from those without. In the interest of human dignity, we must continue to do so.
Executing Jay D. Scott says more about our society than it says about him. Executing him will be another assertion of our country’s place in the world with China, Congo, Iran, and Saudi Arabia as the five countries that year after year perform the most state-sanctioned executions. Executing him will be another assertion that taking the life of a person with mental illness is no different than taking the life of someone without mental illness. Executing him will be an assertion that taking the life of a person with mental illness serves a purpose that keeping him securely in prison for the rest of his life does not. Executing him will be an assertion that only some life is precious or sacred. I believe Ohioans are better than that.
Section 9, Article I prohibits cruel and unusual punishments. I believe that executing a convict with a severe mental illness is a cruel and unusual punishment. Accordingly, I take up the torch initially lit by former Justice J. Craig Wright, who stated: “I cannot sanction the penalty of death for a person who appears to be mentally ill.” State v. Berry (1995), 72 Ohio St.3d 354, 367, 650 N.E.2d 433, 444 (Wright, J., dissenting). In this case, there is no doubt about the mental illness; the trial court found that Jay D. Scott has schizophrenia, a severe mental illness. I cannot sanction his execution. I dissent.
William D. Mason, Cuyahoga County Prosecuting Attorney, and L. Christopher Frey, Assistant Prosecuting Attorney; Betty D. Montgomery, Attorney General, David M. Gormley, State Solicitor, and James V. Canepa, Assistant Attorney General, for appellee.
Gold, Schwartz & Co., L.P.A., and John S. Pyle; Law Office of Timothy Farrell Sweeney and Timothy F. Sweeney, for appellant.
David C. Stebbins, Alan R. Rossman and David L. Doughten, urging reversal for amicus curiae Ohio Association of Criminal Defense Lawyers.